I cannot understand why so much credence should be given to the girl's veracity on the trial and so little afterward. She has shown herself unworthy of belief. If she had testified on the trial both ways the jury would have been entitled to say which story was true. Why should they not now determine whether her testimony or affidavit was true? In the interest of justice the father should be given another trial before he is sent to prison for committing such an unnatural offense on such unreliable and uncorroborated testimony.
The judgment of conviction should be reversed and a new trial granted.
WIEST, J., concurred with BIRD, J.